Exhibit EXECUTIVE EMPLOYMENT AGREEMENT The Executive Employment Agreement (the “Agreement”) is effective as of September 17, 2008 (the “Effective Date”) and is between Gen2Media Corp, a Nevada Corp. (the “Company”) and James S. Byrd, Jr. (the “Employee”). RECITALS: WHEREAS, the Company desires that the Employee become the Chairman and Chief Executive Officer of the Company. WHEREAS, the Employee desires to accept such role under the terms hereof. NOW, THEREFORE, in consideration of the promises and mutual agreements herein set forth, the parties hereby agree as follows: 1.Term of Employment. The period of employment of Employee by the Company under the Agreement (the Employment Period) shall be deemed to have commenced on the Effective Date and shall terminate in accordance with Section 6, however, if not terminated sooner, shall continue until December 31, 2011. 2.Duties. (a) During his employment by the Company, the Employee shall perform such duties as are customary and typical by an officer of a publicly traded company, and shall discharge such duties in a professional and diligent manner at all times, to the best of his abilities. Employee’s employment shall also be subject to the policies maintained and established by the Company, if any, as the same may be amended from time to time. Unless otherwise agreed by the Company and Employee, Employee’s principal place of business with the Company shall be in Central Florida. Employee acknowledges and agrees that Employee owes a fiduciary duty of loyalty, fidelity and allegiance to act at all times in the best interests of the Company and to do no act that would injure the business, interests, or reputation of the Company or any of its Affiliates. In keeping with these duties, Employee shall make full disclosure to the Board of Directors of all business opportunities pertaining to the business of the Company or its Affiliates and should not appropriate for Employee’s own benefit business opportunities that fall within the scope of the businesses conducted by the Company and its Affiliates. The Company recognizes that Employee has a number of other business interests, and investments, and is also a consultant to, investor in and board member of several other Companies, and Employee will continue to devote a portion of his time to these other business interests, and therefore will not devote 100% of his time to the Company. However, Employee will devote such time and effort as is reasonably necessary to fulfill his duties hereunder. (b) Executive shall serve as a Director of the Company. 3.Compensation. (a)Salary.
